UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7741



COY RAY PHELPS,

                                              Plaintiff - Appellant,

          versus



ANGELA   WALDEN   WEAVER;  CHARLES  GRIFFIN;
CHARLENE HARRIS; ROBERT LUCKING, Dr.; ARTHUR
BEELER; BRUCE CAPEHART, Dr.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-439-1)


Submitted:   January 27, 2005             Decided:   February 7, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Coy Ray Phelps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Coy   Ray   Phelps   appeals   the   district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

Our review of the record and the district court’s order adopting

the recommendation of the magistrate judge discloses no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Phelps v. Weaver, No. CA-04-439-1 (M.D.N.C.

Oct. 12, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -